UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 06-6595




In Re:    ANGELA GWEN BLAIR,

                                                      Petitioner.




                On Petition for Writ of Mandamus
                   (No. 4:00-cr-00603-CWH-11)


Submitted: July 20, 2006                     Decided: July 27, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Angela Gwen Blair, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Angela Gwen Blair petitions for a writ of mandamus

seeking an order requiring the Government to file a Fed. R. Crim.

P. 35 motion.    We conclude that Blair is not entitled to mandamus

relief.

          Mandamus relief is available only when the petitioner has

a clear right to the relief sought.         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).         Further, mandamus is a

drastic   remedy    and   should   only     be   used   in    extraordinary

circumstances.     Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).              The

party seeking mandamus relief must show that she has no other means

of obtaining the requested relief.         Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 35 (1980).

          The relief sought by Blair is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             PETITION DENIED




                                   - 2 -